Citation Nr: 1438018	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 16, 2008, for the grant of a 30 percent evaluation for service-connected dental gingival recession, dental bone loss, temporomandibular joint (tmj) arthralgia, and periodontal disease, due to status post lefort I maxillary osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted an increased rating of 30 percent for the Veteran's service-connected dental gingival recession, dental bone loss, tmj arthralgia, and periodontal disease, due to status post lefort I maxillary osteotomy, effective December 16, 2008.

The Board notes that the Veteran does not assert that she is entitled to a higher rating for her service-connected dental disability based on the criteria of Diagnostic Code 9915, which she is currently rated under.  Rather, she contends that she is entitled to an increased rating for her service-connected dental disability due to the pain, discomfort, embarrassment, and functional impairment (difficulty eating and working as an attorney) caused by her dental disability.  See April 2010 statement from the Veteran.  Furthermore, the Veteran's VA prosthodontist stated, in his January 2010 statement, that the Veteran's loss of comfort, function and esthetics, resulting from her service-connected dental disability, should be considered, and that a rating of 40 percent is reasonable for the level of impairment caused by her dental disability.  See January 2010 statement from A.M., DMD, MS of the VA Medical Center in Pittsburgh, Pennsylvania.  The functional impairment from the Veteran's dental disability is not contemplated under any of the current dental rating criteria, including Diagnostic Code 9915.  Therefore, the Board finds that the issue of an increased rating for the service-connected dental gingival recession, dental bone loss, tmj arthralgia, and periodontal disease, due to status post lefort I maxillary osteotomy, on an extraschedular basis in accordance with 
38 C.F.R. § 3.321(b)(1) (2013), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1. Medical evidence received after December 2008 indicates that the increase in the Veteran's dental disability was ascertainable prior to the December 16, 2008 date that her claim for an increased rating was received. 

2. No claim for an increased rating, formal or informal, was received prior to December 16, 2008.


CONCLUSION OF LAW

The criteria for an effective date of December 16, 2007, but no earlier, for the award of a 30 percent evaluation for dental gingival recession, dental bone loss, tmj arthralgia, and periodontal disease, due to status post lefort I maxillary osteotomy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.1-4.7 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim for an earlier effective date.

Legal Criteria

The effective date for an increased rating award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (the effective date for an increased rating claim is the date entitlement arose or the date of claim, whichever is later). 
Additionally, in an increased rating claim, an effective date of the earliest date it is factually ascertainable that an increase in disability occurred can be assigned, if a claim is received within one year of that date. 38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(o)(2).

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement." 38 C.F.R. § 3.1(p) (2013). "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim. Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a) (2013). It is well established that "the essential requirements of any claim, whether formal or informal," are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009). A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2013).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  DC 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  DCs 9901 and 9902 address loss of the mandible.  DCs 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  DC 9905 addresses temporomandibular articulation and limited jaw motion.  DCs 9906 and 9907 contemplate loss of the ramus, and DCs 9908 and 9909 address loss of the condyloid process.  DCs 9911 and 9912 concern loss of the hard palate.  Loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is contemplated under DC 9913, and loss of the maxilla is addressed under DCs 9914 and 9915.  DC 9916 concerns malunion or nonunion of the maxilla.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).

As relevant to this case, Diagnostic Code 9913 (2013) establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  As noted, these ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150 (2013).  Thus, compensation is available for loss of teeth only if such is due to substance loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, but not due to periodontal disease.

Under Diagnostic Code 9915, loss of less than 25 percent of the maxilla is rated noncompensably disabling if replaceable by prosthesis, or as 20 percent disabling if not replaceable by prosthesis.  38 C.F.R. § 4.150, Diagnostic Code (2013).

Analysis

The Veteran submitted a formal claim for an increased evaluation for her dental disability on December 16, 2008.  On VA examination in April 2009, it was noted that the Veteran had only 4 remaining teeth in the maxilla, and bone loss of 50-60 percent.  As such, in a January 2010 rating decision, she was assigned a 30 percent rating under Diagnostic Code 9915 for her service-connected dental gingival recession, dental bone loss, tmj arthralgia and periodontal disease due to status post lefort I maxillary osteotomy, effective December 16, 2008, the date of her formal claim for an increased rating was received,.  The disability had been formerly rated as noncompensable, from April 30, 1998, under Diagnostic Code 9913.

The Board finds that the evidence of record shows that the symptomatology associated with the Veteran's service-connected dental disability increased prior to the date her formal claim was received in December 2008.

In this regard, in a statement received in January 2010, the Veteran's VA prosthodontist at the VA Medical Center in Pittsburgh, noted that he had been treating the Veteran for nearly ten years, and that she initially presented with generalized bone loss of 40-60 percent in the maxilla and 25-40 percent in the mandible, as well as mild to moderate root resorbtion.  See January 2010 statement from A.M., DMD, MS of the VA Medical Center in Pittsburgh, Pennsylvania.  This symptomatology meets the criteria for a 30 percent rating under Diagnostic Code 9915.  

Additionally, March 2007 private treatment records received in May 2009, indicate that the Veteran had "rather impressive" tooth root and bone loss throughout, and that specifically in the maxillary anteriors, she had only "about 4mm at most anywhere in bone..."  See March 2007 treatment records from M.W.O.  The March 2007 records appear to support Dr. A.R.'s report that the Veteran had extensive bone loss in the maxilla, likely enough to meet the criteria for a 30 percent rating under Diagnostic Code 9915, as early as 2007.

Based on the evidence of record, the Board finds that an increase in symptomatology for the Veteran's service-connected dental disability was factually ascertainable as early as December 16, 2007, one year prior to the Veteran's formal claim for an increased rating.  Accordingly, the Board finds that the Veteran meets the criteria for an effective date of December 16, 2007, for the award of a 30 percent evaluation for her dental disability.

An effective date prior to December 16, 2007, is not warranted as review of the record finds no evidence that Appellant has submitted a claim for an increase in her dental disability, either formal or informal, prior to December 16, 2008. Moreover, the Veteran does not contend that her disability increased prior to December 2007.  Specifically, she argues that during VA dental treatment on January 4, 2008, for the first time, her mandible bone crumbled and failed to accommodate an implant.  See April 2010 statement from the Veteran.  Accordingly, the Board finds that there is no basis for an award of an effective date prior to December 16, 2007.

ORDER

An effective date of December 16, 2007, is granted for the assignment of a 30 percent evaluation for service-connected dental gingival recession, dental bone loss, tmj arthralgia, and periodontal disease, due to status post lefort I maxillary osteotomy.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


